ORDER

PER CURIAM.
Nevelyn Stokes (Defendant) appeals from the judgment entered on a jury verdict finding him guilty of one count of first-degree arson in violation of section 569.040,1 and six counts of second-degree murder in violation of section 565.021.1(2). He contends the trial court abused its discretion by admitting gruesome photographs of the victims’ bodies at the crime scene.
Having reviewed the briefs of the parties and the record on appeal, we find no error of law or otherwise. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (2000), unless otherwise indicated.